DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  line 4 appears to contain a typographical error, and will be treated as if it recites the first solar panel.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al. (US 2013/0206219) in view of Izu et al. (US 4,443,652).
	Regarding claims 1 and 7, Kurtin discloses a photovoltaic power generation system comprising a solar module comprising: a first solar panel (20a - [0077] L4-5) having a plurality of first submodules ([0077] L7 - any two of photovoltaic cells 22a are considered a first submodule; [0122] discloses strings of electrically connected photovoltaic cells) each including a plurality of first solar cells (22a – [0077] L7); a second solar panel layered with the first solar panel (20b – [0077] L4-5), the second solar panel (20b – [0077] L4-5) having a plurality of second submodules ([0077] L8 – any two of photovoltaic cells 22b are considered a second submodule; [0122] discloses strings of electrically connected photovoltaic cells) each including a plurality of second solar cells (22b – [0077] L8), wherein the first solar panel is provided on a side where light is incident ([0077] L6-7), the first solar panel and the second solar panel are electrically connected in parallel ([0118] L1-2; [0234]), the plurality of first solar cells included in each of the plurality of first submodules are electrically connected in series 
	Kurtin does not explicitly disclose first busbars and second busbars, the plurality of first submodules are electrically connected in parallel with the first busbars, and the plurality of second submodules are electrically connected in parallel with the second busbars.
	Izu discloses a solar module connection configuration including submodules electrically connected in parallel with busbars (34a-f in Fig. 5b; C15/L3-24).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrical parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrical parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Modified Kurtin discloses the first busbars include a busbar which is arranged between the plurality of the first submodules, and the second busbars include a busbar which is arranged between the plurality of the second submodules (Izu - one of the busbars shown as 34a-f in Fig. 5b of Izu satisfy the limitation reciting a busbar arranged between the plurality of submodules in the respective solar panel in modified Kurtin). 

	Regarding claim 3, modified Kurtin discloses all the claim limitations as set forth above. Kurtin further discloses a first direction and a second direction intersect each other, the first direction is a longitudinal direction of the plurality of first solar cells (shown in Figure 7A; Figure 7B of Kurtin shows interconnections in first and second directions), and the first direction is a longitudinal direction of the plurality of second solar cells (shown in Figure 7A; Figure 7B of Kurtin shows interconnections in first and second directions). 
	While modified Kurtin discloses strings connected in series of parallel (Kurtin - [0122]; Figures 7A and 7B show interconnections in first and second directions), modified Kurtin does not explicitly disclose the plurality of first submodules are electrically connected in parallel in the second direction, the plurality of first solar cells included in each of the first submodules are electrically connected in series in the second direction, the plurality of second submodules are electrically connected in parallel in the second direction, the plurality of second solar cells included in each of the second submodules are electrically connected in series in the second direction, and the first busbars of the first solar panel and the second busbars of the second solar panel each have a longitudinal direction in the first direction.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect the plurality of first and second submodules, respectively, and to electrically connect the plurality of first and second solar cells, respectively, in the second direction, and to arrange the first and second busbars to have a longitudinal direction in the first direction, because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. 
	Regarding claim 4, modified Kurtin discloses all the claim limitations as set forth above. Modified Kurtin further discloses each of the first busbars are placed between the first submodules (Izu - one of the busbars shown as 34a-f in Fig. 5b of Izu satisfy the limitation reciting a busbar arranged between the plurality of submodules in the respective solar panel in modified Kurtin). Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. 
	Regarding claim 6, modified Kurtin discloses all the claim limitations as set forth above. Modified Kurtin further discloses each of the first submodules are directly and electrically connected to two of the first busbars whose polarity differ from each other (Izu discloses a parallel connection in (C15/L3-24; 34a-f in Fig. 5b).
	 Regarding claims 8 and 9, Kurtin discloses a photovoltaic power generation system comprising a solar module comprising: a first solar panel having a plurality of electrically connected first submodules ([0077] L7 - any two of photovoltaic cells 22a are considered a first submodule; [0122] discloses strings of electrically connected photovoltaic cells), the plurality of first submodules each including a plurality of first solar cells (22a – [0077] L7); and a second solar panel layered with the first solar panel (20b – [0077] L4-5), the second solar panel (20b – [0077] L4-5) including a plurality of electrically connected submodules ([0077] L8 – any two of photovoltaic cells 22b are considered a second submodule; [0122] discloses strings of electrically connected photovoltaic cells), the plurality of second submodules each including a plurality of second solar cells (22b – [0077] L8).
	Kurtin does not explicitly disclose a busbar providing the electrical connection between the plurality of first submodules, and a busbar providing the electrical connection between the plurality of second submodules.
	Izu discloses an interconnected photovoltaic module configuration including submodules electrically connected with busbars (C15/L3-24; 34a-f in Fig. 5b).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrical connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrical connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide an electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Regarding claim 10, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the plurality of the first submodules sandwiches at least one of the first busbars (Izu - C15/L3-24; 34a-f in Fig. 5b), the plurality of the first submodules is arranged in a width direction of the first busbars (Izu - C15/L3-24; 34a-f in Fig. 5b), the plurality of the second submodules sandwiches at least one the second busbars (Izu - C15/L3-24; 34a-f in Fig. 5b), and the plurality of the second busbars is arranged in a width direction of the second busbars (Izu - C15/L3-24; 34a-f in Fig. 5b).
	Regarding claim 11, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the width direction of the first busbars is orthogonal to a longitudinal direction of the first busbars (Izu - C15/L3-24; 34a-f in Fig. 5b), the width direction of the first busbars is orthogonal to a stacking direction of the first solar panel and the second solar panel (Kurtin - 20a, 20b; Izu - C15/L3-24; 34a-f in Fig. 5b), the width direction of the second busbars is orthogonal to a longitudinal direction of the second busbars (Izu - C15/L3-24; 34a-f in Fig. 5b), and the width direction of the second busbars is orthogonal to the stacking direction of the first solar panel and the second solar panel (Kurtin - 20a, 20b; Izu - C15/L3-24; 34a-f in Fig. 5b).
	Regarding claim 12, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses a number of the first busbars is three or more (Izu - C15/L3-24; 34a-f in Fig. 5b), and a number of the second busbars is three or more (Izu - C15/L3-24; 34a-f in Fig. 5b).
	Regarding claim 13, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses wherein the first busbars include a
busbar which is arranged between the plurality of the first submodules (Izu - C15/L3-24; 34a-f in Fig. 5b), the busbar which is arranged between the plurality of the first submodules is adjacent to and is in direct contact with two of the plurality of the first submodules (Izu - C15/L3-24; 34a-f in Fig. 5b), the second busbars include a busbar which is arranged between the plurality of the second submodules (Izu - C15/L3-24; 34a-f in Fig. 5b), and the busbar which is arranged between the plurality of the second submodules is adjacent to and is in direct contact with two of the plurality of the second submodules (Izu - C15/L3-24; 34a-f in Fig. 5b).
	Regarding claim 14, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the plurality of the first solar cells included in each of the plurality of first submodules is arranged in a width direction of the first busbars (Kurtin - 22a in Fig. 7A; Izu - C15/L3-24; 34a-f in Fig. 5b), and
the plurality of the second solar cells included in each of the plurality of second
submodules is arranged in a width direction of the second busbars (Kurtin - 22b in Fig. 7A; Izu - C15/L3-24; 34a-f in Fig. 5b).
	Regarding claim 15, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the plurality of the first submodules includes more than two of the first submodules adjacent each other whose electrical polarity is opposite (Kurtin - , and the plurality of the second submodules includes more than two of the second submodules adjacent each other whose electrical polarity is opposite (Kurtin - ([0122] discloses either a series or parallel connection; [0234]).
	Regarding claim 16, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses a longitudinal direction of the first busbars is a longitudinal direction of the plurality of the first submodules, and a longitudinal direction of the second busbars is a longitudinal direction of the plurality of the second submodules (Izu - C15/L3-24; 34a-f in Fig. 5b).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al. (US 2013/0206219) in view of Izu et al. (US 4,443,652) as applied to claim 1 above, and further in view of Stutterheim et al. (US 2019/0027625).
	Regarding claim 5, modified Kurtin discloses all the claim limitations as set forth above. 
	Modified Kurtin does not explicitly disclose a width of the first busbar is from about 1 to 5 mm. 
	Stutterheim discloses a solar module and further discloses a width of the first busbar is from about 3 mm to about 5 mm (Stutterheim - [0038]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first busbar of modified Kurtin with a width of from about 3 mm to about 5 mm, as taught by Stutterheim, because the dimension amounts to a known busbar dimension, and one of ordinary skill would have a reasonable expectation of success when forming the busbar of modified Kurtin with a width of from about 3mm to about 5 mm based on the teaching of Stutterheim.  Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to the 112 rejections in the 04/15/2021 non-final Office action, the amendments to the claims addressed the reasons for the rejections, and therefore the previous 112 rejections in the 04/15/2021 non-final Office action have been overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726